Case: 16-40052      Document: 00513813222         Page: 1    Date Filed: 12/27/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 16-40052                                FILED
                                  Summary Calendar                      December 27, 2016
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RAMON ONATO SALDIERNA-ROJAS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:15-CR-598-1


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Ramon Onato Saldierna-Rojas appeals the sentence imposed on his
conviction for being an alien found unlawfully in the United States after having
been deported following an aggravated felony conviction.                 Saldierna-Rojas
contends that the district court committed reversible error in determining that
his 2003 Georgia conviction for aggravated assault constituted a crime of
violence for purposes of the enhancement under U.S.S.G. § 2L1.2(b)(1)(A)(ii).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-40052     Document: 00513813222       Page: 2   Date Filed: 12/27/2016


                                   No. 16-40052

As conceded by Saldierna-Rojas in his motion for summary disposition, his
challenge is foreclosed by United States v. Torres-Jaime, 821 F.3d 577, 582-85
(5th Cir. 2016), petition for cert. filed (Sept. 1, 2016) (No. 16-5853).
      Saldierna-Rojas’s motion for summary disposition is GRANTED, and the
judgment of the district court is AFFIRMED.




                                         2